         Case 1:20-cv-02038-RAH Document 25 Filed 07/23/21 Page 1 of 1




          In the United States Court of Federal Claims
                                        No. 20-2038C
                                     Filed: July 23, 2021


 INDIANA MUNICIPAL POWER
 AGENCY, et al.,

                    Plaintiffs,

 v.

 UNITED STATES,

                   Defendant.


                                  ORDER OF DISMISSAL

        For the reasons provided in the Memorandum Opinion filed concurrently with this Order,
the plaintiffs have failed to state a claim upon which relief can be granted. Accordingly, the
defendant’s motion to dismiss (ECF 15) is GRANTED, and the complaint is DISMISSED
pursuant to Rule 12(b)(6) of the Rules of the Court of Federal Claims.

       The Clerk is DIRECTED to enter judgment accordingly. No costs are awarded.

       It is so ORDERED.
                                                             s/ Richard A. Hertling
                                                             Richard A. Hertling
                                                             Judge
